 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          JANET MCCRACKEN,                              CASE NO. C17-0112JLR

11                               Plaintiff,               ORDER DIRECTING CLERK TO
                   v.                                     REOPEN THIS MATTER AND
12                                                        SCHEDULING STATUS
                                                          CONFERENCE
            MERCHANTS CREDIT
13
            CORPORATION,
14
                                 Defendant.
15
            Pursuant to Plaintiff Janet McCracken’s notice of non-perfection of settlement
16
     (Notice (Dkt. # 19)), the court hereby DIRECTS the Clerk to re-open this matter. In
17
     addition, the court ORDERS counsel for the parties to appear in person at a status
18
     conference on January 18, 2019, at 10:00 a.m. The court further ORDERS that, in
19
     addition to its legal counsel, a corporate representative with decision-making authority in
20
     //
21
     //
22


     ORDER - 1
 1   this case shall appear on behalf of Defendant Merchants Credit Corporation.

 2         Dated this 15th day of January, 2019.

 3

 4                                                  A
                                                    JAMES L. ROBART
 5
                                                    United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
